Dissenting Opinion.
Comstock, J.
I can not agree with the conclusions reached by the majority of the court.
The material parts of the contract are: In the application: Q. 6. “Do you understand that if your monthly dues are not paid in advance on or before the third day of each month you stand suspended from receiving all benefits until reinstated as provided for in the by-laws?” A. “Yes.” In the policy: “This certifies that Walter Hopper is an acceptable member, and as such, during the time he shall pay his dues and his proportion of other expenses authorized by the by-laws, is entitled to receive the full social privileges; also, if in good standing, the following financial benefits under the terms and conditions provided for in the by-laws, viz.: Eor sickness: $10 per ^veek, beginning with the second week.” In the by-laws: “All dues shall be paid on or before the first day of each month in advance. If any member shall fail to pay his dues to the Supreme Council on or before the third day of each month, in advance, such member shall thereby, on account of such failure, and without any action on the part of the Supreme Council, become, and shall thereafter be, suspended from membership and from receiving any and all benefits of membership under his certificate. Any suspended member making application for reinstatement within thirty days after suspension and fur*186nishing satisfactory proof of health may be reinstated upon payment of back dues and a penalty of ten cents to cover expense of correspondence. Any person making application for reinstatement more than thirty days after suspension from this society may be received upon complying with the requirements of original applicants. After reinstatement the member shall become beneficial for sickness originating after thirty days from date of reinstatement, not before.” The by-laws and contract are self-acting. Upon failure to pay dues as stipulated, the member is suspended from membership and his right to recover benefits ceases. Appellee so understood the contract.
It is elementary that one cannot claim the benefit of a contract while failing to comply with its terms. No application was made for reinstatement. No question of waiver is presented. No right of claim growing out of a custom or usage of the association in receiving delinquent dues. No dividend was due the assured. . No mutual account existing between the parties which would give to either the right of set-off when the premium became due, August 1, 1896. The only question then is whether the insured is entitled to such benefits, when, under the terms of his contract, his membership and all rights incident thereto are suspended, and when he has failed to pay the consideration for which benefits are promised.
In Klein v. New York Ins. Co., 104 U. S. 88, it is stated that a condition in a policy of life insurance that, if the stipulated premiums shall not be paid on or before a certain day the policy shall cease, is of the very essence and substance of the contract. Against a forfeiture caused by its failure so to pay, a court of equity can not relieve.
Justice Woods, speaking for the court, said: “A life insurance policy usually stipulates first, for the payment of premiums; second, for their payment on a day certain; and third, for the forfeiture of the policy in default of punctual payment. * * * Each of these provisions stands on *187precisely the same footing. * * * No compensation can be made a life insurance company for the general want of punctuality on the part of its patrons.” Citing, Wheeler v. Connecticut Ins. Co., 82 N. Y. 543; Robert v. New England Ins. Co., 1 Disney (Ohio) 355. The insured has no more right to be released from his or her obligation than the insurance company. While forfeitures are not favored, yet where the parties have contracted for a forfeiture it only remains for the courts to enforce the contract which they have made, if it is neither unlawful nor against public policy. Northwestern Ins. Co. v. Hazelett, 105 Ind. 212.
The majority opinion would seem to hold that sickness relieved the insured, but held the insurer to the obligations of the contract. If the appellee is entitled to recover, it must be solely upon the ground that sickness excused him from the payment of his dues. It has been held in many cases that this is not an excuse which will avoid forfeiture; among them we cite, Carpenter v. Centennial, etc., Assn., 68 Iowa 452, 27 N. E. 456; Ingram v. Supreme Council, 14 N. Y. St. 600. To the same effect are Howel v. Knickerbocker Ins. Co., 44 N. Y. 277; Yeo v. Masonic Mut., etc., Assn., 63 Md. 86; Hawkshaw v. Supreme Lodge, 29 Fed. 770. See, also, Joyce on Ins., §1350; Willcuts v. Northwestern Ins. Co., 81 Ind. 300; Ancient Order, etc., v. Moore, 1 Ky. Law Rep. 93; Leffingwell v. Grand Lodge, etc., 86 Iowa 279, 53 N. W. 243; Hansen v. Supreme Lodge, 140 Ill. 301, 29 N. E. 1121.
The judgment should be reversed. Henley, J., concurs in the dissenting opinion.